Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims1, 8, 11, 14, 15, 19, and 20 have been amended. Claims 8, 9, and 19 have been canceled. Claims 1-4, 6, 7, 10-17, and 20 are pending and rejected in the application. This action is Final. 

Response to Arguments

Applicant Argues 
Claim Objection Claims 1, 15, and 20 are amended to correct "wherein the obtained one or features" to ---- -wherein the obtained one or more features-- to overcome the claim objection.

Examiner Responds:
The amendment corrected the claim objection. Thus, the claim objection has been withdrawn for claims 1, 15, and 20.

Applicant Argues 
A non-transitory computer readable storage medium-- as suggested by the present Action in order to overcome the 35 USC §101 rejection.

Examiner Responds:
The amendment corrected the 35 U.S.C. 101 issues for claim 20. Thus, the 35 U.S.C. 101 rejection has been withdrawn for claim 20.

Applicant Argues 
The determination of the number of electronic record files enables the system to extract web content and further process the web content to identify contextual information from the extracted web content, as described in paragraphs [0020], [0041] and [0045] of application as filed. Thus, the ‘traffic’ of Applicant's claim 1 is clearly different from the number of accesses determined in Brawer.

Examiner Responds:
Applicant argues “The determination of the number of electronic record files enables the system to extract web content and further process the web content to identify contextual information from the extracted web content, as described in paragraphs [0020], [0041] and [0045] of application as filed. Thus, the ‘traffic’ of Applicant's claim 1 is clearly different from the number of accesses determined in Brawer.” The Examiner respectfully disagrees. The Examiner suggest expanding upon the term traffic in the claim. Nevertheless, Brawer discloses wherein the one or more features associated with each of the accessible Uniform Resource Identifiers comprise a type of an accessible Uniform Resource Identifier and traffic associated with the accessible Uniform Resource Identifiers (column 8, lines 17-36, “The list optionally may also include document popularity information derived from the access logs. The document popularity information may be determined based on the numbers of accesses each non-error URL has…etc.”, the reference describes the popularity information is based on the URL number of accesses (i.e., traffic). The examiner interprets the URL number of accesses as features of the URL.). Thus, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claims 1, 8, and 15.

Applicant argues “The present Action alleges that Bhaginath discloses the steps of creating, acquiring, and crawling of Applicant's claim 1 for executing an event for crawling the accessible Uniform Resource Identifiers to extract web content available in the corresponding web locations. Applicant respectfully disagrees.” The Examiner respectfully disagrees. The Examiner stated Bhaginath discloses execute an event for crawling the accessible Uniform Resource Identifiers to extract web content available in the corresponding web locations (column 8, lines 32-37, “The document popularity information serves as an additional hint of which documents are to be given a higher priority during crawling (e.g., scheduled to be crawled first, or more likely to be crawled than lower priority documents), based on which documents are in high demand (i.e., are accessed more often)…etc.”, the reference describes scheduling  a crawl (i.e., an event) based on the collected URL information.). Thus, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claims 1, 8, and 15.

	Next, Applicant argues “At least for these reasons, the combination of Rybak, Brawer, Bhaginath and Lagi, fails to disclose or suggest all the limitations of amended claim 1 and fails to render claim 1 unpatentable. The combination of Rybak, Brawer, Bhaginath and Lagi fails to render independent claims 15 and 20 unpatentable for the same reasons. Dependent claims 2-4, 9-12, 16, and 17 are also patentable, at least because of their dependencies as well as the additional limitations recited therein.” In response, Applicant's remaining 35 USC § 103 arguments with respect to claims 1-4, 6, 7, 10-17, and 20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 10, 11, 12, 15, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rybak et al. U.S. Patent Publication (2009/0288099; hereinafter: Rybak) in view of Brawer U.S. Patent (7,769,742; hereinafter: Brawer) and further in view of Bhaginath et al. Non Patent Publication (“Virtualized Dynamic URL Assignment Web Crawling Model”, 2014; hereinafter: Bhaginath) and further in view of Liao et al. U.S. Patent Publication (2016/0328475; hereinafter: Liao) and further in view of Lagi et al. U.S. Patent Publication (2020/0065857; hereinafter: Lagi)

Claims 1, 15, and 20
As to claims 1, 15, and 20, Rybak discloses a system that crawls a wide area computer network for retrieving contextual information, wherein the system includes a computer system, wherein the system comprises: 

a data processing arrangement comprising a processor, a communication interface for accessing the wide area computer network and a web crawling module, wherein the web crawling module, when executed by the processor, cause the processor to (paragraph[0017], “a web page such as a portal page is accessed by a web crawler seeking to access and index all pages accessible from the web page. In accordance with one implementation, each application, such as a portal application is responsible for implementing an interface through which the application is to supply a list of all resource identifiers such as URIs accessible through the application…etc.”): 
receive an input file via a user interface provided by the data processing arrangement, wherein the input file includes a plurality of Uniform Resource Identifiers (paragraph[0017], “such as a portal application is responsible for implementing an interface through which the application is to supply a list of all resource identifiers such as URIs accessible through the application…etc.”), wherein each of the plurality of Uniform Resource Identifiers points to a corresponding web location in the wide area computer network (paragraph[0019], “applications included in the web page will optionally provide a web crawler with a list of URIs for the application's internal pages. Then, when the web crawler will access such a page by following a URI…etc.”, the reference describes URI that are associated with resources on a wide area network (e.g., paragraph[0023], “Wide Area Network…etc.”).); 
identify, from the plurality of Uniform Resource Identifiers, accessible Uniform Resource Identifiers based on one or more parameters associated with each of the plurality of Uniform Resource Identifiers (paragraph[0026], “When the page is addressed by an external application such as crawler 200 with a request 208 for its content and additional links, the portal framework will activate addressing and collection module 304, and will address each component of the page, such as component 1 (220) and ask them for the collection of URIs accessible…etc.”); 

Rybak do not appear to explicitly disclose 
obtain one or more features associated with the accessible Uniform Resource Identifiers, wherein the one or more features associated with each of the accessible Uniform Resource Identifiers comprise a type of an accessible Uniform Resource Identifier and traffic associated with the accessible Uniform Resource Identifiers; and 
execute an event for crawling the accessible Uniform Resource Identifiers to extract web content available in the corresponding web locations, wherein the event relates to a computing event triggered from one or more computing policies associated with hardware of the system,
wherein executing the event comprises: 
creating at least one resource cluster for executing the event, wherein the at least one resource cluster comprises one or more resources acquired based on the obtained one or more features associated with the accessible Uniform Resource Identifiers, wherein the web crawling module is operable to use one or more logic or algorithms to determine a number of the one or more resources to be acquired to form the at least one resource cluster based on the obtained one or more features associated with the accessible Uniform resource Identifiers; 
acquiring at least one electronic record file based on the one or more features associated with the accessible Uniform Resource Identifiers, wherein the obtained one or more features associated with the accessible Uniform Resource Identifiers are analyzed to determine a number of the electronic record files required for executing the event for crawling the accessible Uniform Resource Identifiers, using the one or more logic or algorithms in the web crawling module; and 
crawling the accessible Uniform Resource Identifiers using the created at least one resource cluster, wherein the created at least one resource cluster executes the acquired at least one electronic record file to crawl the accessible Uniform Resource Identifiers, wherein the at least one resource cluster is operable to execute one or more sets of instructions included in the at least one electronic record file, wherein the one or more sets of instructions is operable to perform at least one of: 
an activity of extracting web content from the corresponding web location in the wide area computer network 
an activity of processing the extracted web content to identify contextual data; and 
process the extracted web content to identify the contextual data, wherein the contextual data is organized into one or more data structure; and 
a database arrangement communicably coupled to the data processing arrangement via the communication interface, wherein the database arrangement is operable to aggregate the contextual data into one or more database arranged therein.

However, Brawer discloses obtain one or more features associated with the accessible Uniform Resource Identifiers (column 8, lines 17-36, “The document popularity information serves as an additional hint of which documents are to be given a higher priority during crawling (e.g., scheduled to be crawled first, or more likely to be crawled than lower priority documents), based on which documents are in high demand (i.e., are accessed more often)…etc.”; the reference describes obtaining URL popularity information (i.e., features associated with the accessible Uniform Resource Identifiers, as claimed).), wherein the one or more features associated with each of the accessible Uniform Resource Identifiers comprise a type of an accessible Uniform Resource Identifier and traffic associated with the accessible Uniform Resource Identifiers (column 8, lines 17-36, “The list optionally may also include document popularity information derived from the access logs. The document popularity information may be determined based on the numbers of accesses each non-error URL has…etc.”, the reference describes the popularity information is based on the URL number of accesses (i.e., traffic).); and 
execute an event for crawling the accessible Uniform Resource Identifiers to extract web content available in the corresponding web locations (column 8, lines 32-37, “The document popularity information serves as an additional hint of which documents are to be given a higher priority during crawling (e.g., scheduled to be crawled first, or more likely to be crawled than lower priority documents), based on which documents are in high demand (i.e., are accessed more often)…etc.”, the reference describes scheduling a crawl based on the collected URL information.), wherein the event relates to a computing event triggered from one or more computing policies associated with hardware of the system (column 8, lines 32-38, “The document popularity information serves as an additional hint of which documents are to be given a higher priority during crawling (e.g., scheduled to be crawled first, or more likely to be crawled than lower priority documents), based on which documents are in high demand (i.e., are accessed more often)…etc.”, the reference describes the system scheduling a priority list (i.e., triggered from one or more computing policies associated with hardware of the system, as claimed) for crawlers.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rybak with the teachings of Brawer to provide a crawler with a priority schedule which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rybak with the teachings of Brawer to crawl a website during high traffic periods without depleting network resources from the website, rendering the website less accessible to others (Brawer: column 1, lines 55-61). 

The combination of Rybak and Brawer do not appear to explicitly disclose wherein executing the event comprises: 
creating at least one resource cluster for executing the event, wherein the at least one resource cluster comprises one or more resources acquired based on the obtained one or more features associated with the accessible Uniform Resource Identifiers, wherein the web crawling module is operable to use one or more logic or algorithms to determine a number of the one or more resources to be acquired to form the at least one resource cluster based on the obtained one or more features associated with the accessible Uniform resource Identifiers; 
acquiring at least one electronic record file based on the one or more features associated with the accessible Uniform Resource Identifiers, wherein the obtained one or more features associated with the accessible Uniform Resource Identifiers are analyzed to determine a number of the electronic record files required for executing the event for crawling the accessible Uniform Resource Identifiers, using the one or more logic or algorithms in the web crawling module; and 
crawling the accessible Uniform Resource Identifiers using the created at least one resource cluster, wherein the created at least one resource cluster executes the acquired at least one electronic record file to crawl the accessible Uniform Resource Identifiers, wherein the at least one resource cluster is operable to execute one or more sets of instructions included in the at least one electronic record file, wherein the one or more sets of instructions is operable to perform at least one of: 
an activity of extracting web content from the corresponding web location in the wide area computer network 
an activity of processing the extracted web content to identify contextual data; and 
process the extracted web content to identify the contextual data, wherein the contextual data is organized into one or more data structure; and 
a database arrangement communicably coupled to the data processing arrangement via the communication interface, wherein the database arrangement is operable to aggregate the contextual data into one or more database arranged therein.

However, Bhaginath discloses wherein executing the event comprises: 
creating at least one resource cluster for executing the event, wherein the at least one resource cluster comprises one or more resources acquired based on the obtained one or more features associated with the accessible Uniform Resource Identifiers (III. Proposed Crawler Model, “These virtual machines also act like independent clusters physically, and the URL belonging to the same clusters are then provided to the corresponding virtual machines thereby saving some amount of crawling and speeding up of the process…etc.”), wherein the web crawling module is operable to use one or more logic or algorithms to determine a number of the one or more resources to be acquired to form the at least one resource cluster based on the obtained one or more features associated with the accessible Uniform resource Identifiers (III. Proposed Crawler Model, “URLs. These seed URLs are then used by clustering for the cluster formation. The clustering process first calculates the hash values of the URL strings using the formula…etc.”); 
acquiring at least one electronic record file based on the one or more features associated with the accessible Uniform Resource Identifiers (III. Proposed Crawler Model, “Each of the virtual machine then initially filters all the URLs of their cluster to identify the black listed URLs and applies the page ranking algorithm to rank URLs In our proposed approach, Apache Lucene crawler is used that provides the ranking of the URLs. The most common ranking method is used to identity the URL, where the lowest number is allotted to the URL that has maximum number of URLs pointing to it (if lower the number indicates the URL to be crawled first)…etc.”), wherein the obtained one or feature associated with the accessible Uniform Resource Identifiers are analyzed to determine a number of the electronic record files required for executing the event for crawling the accessible Uniform Resource Identifiers, using the one or more logic or algorithms in the web crawling module (III. Proposed Crawler Model, “After that, the result URLs are again provided to the clustering phase to identify their new clusters. If at all the URL belongs to other cluster then the URL is provided to corresponding VM using the Virtual machine communication Infrastructure…etc.”); and 
crawling the accessible Uniform Resource Identifiers using the created at least one resource cluster (Figure 4, IV. Benefits of The System, “The crawler crawls and passes only those URLs that do not fall under their cluster. Hence the communication between the crawlers is of only URLs. Thus the communication overhead is also very less…etc.”), wherein the created at least one resource cluster executes the acquired at least one electronic record file to crawl the accessible Uniform Resource Identifiers (Figure 4, “After that, the result URLs are again provided to the clustering
phase to identify their new clusters. If at all the URL belongs to other cluster then the URL is provided to corresponding VM using the Virtual machine communication Infrastructure. The entire process with the VM is outline…The algorithm is for the entire process flow is described below….etc.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rybak with the teachings of Brawer and Bhaginath to provide multiple crawler in parallel which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rybak with the teachings of Brawer and Bhaginath to use virtualization technology to improve the computing power of multi-core processors thereby enhancing the performance of the crawling process (Bhaginath: Abstract). 

The combination of Rybak, Brawer, and Bhaginath do not appear to explicitly disclose wherein the at least one resource cluster is operable to execute one or more sets of instructions included in the at least one electronic record file, wherein the one or more sets of instructions is operable to perform at least one of: 
an activity of extracting web content from the corresponding web location in the wide area computer network 
an activity of processing the extracted web content to identify contextual data; and 
process the extracted web content to identify the contextual data, wherein the contextual data is organized into one or more data structure; and 
a database arrangement communicably coupled to the data processing arrangement via the communication interface, wherein the database arrangement is operable to aggregate the contextual data into one or more database arranged therein.

However, Liao discloses wherein the at least one resource cluster is operable to execute one or more sets of instructions included in the at least one electronic record file (Figure 1, paragraph[0029]-paragraph[0035], “Step 16 of the scheduling end returning the task list to the crawling node, the crawling node performing the task in the task list according to the received task list…etc.”), wherein the one or more sets of instructions is operable to perform at least one of (Figure 1, paragraph[0029]-paragraph[0035], “Step 16 of the scheduling end returning the task list to the crawling node, the crawling node performing the task in the task list according to the received task list…etc.”): 
an activity of extracting web content from the corresponding web location in the wide area computer network (paragraph[0036]-paragraph[0038], “In Step 13, processing is dedicated for secondary download link addresses. The secondary download link addresses are link addresses that need secondary download acquired from analysis of crawled pages crawled by crawling node according to the task in the task list. For example, when “Jingdong” is searched for in Baidu, a search result page including a plurality of search results will show with each search result corresponding to a link address, and the link address is the secondary download link address. Link addresses that need secondary download can be acquired from analysis of the crawled pages, and there have been relatively mature techniques for the analysis, which are not repeated herein…etc.”)
an activity of processing the extracted web content to identify contextual data (paragraph[0036]-paragraph[0038], “In Step 13, processing is dedicated for secondary download link addresses. The secondary download link addresses are link addresses that need secondary download acquired from analysis of crawled pages crawled by crawling node according to the task in the task list. For example, when “Jingdong” is searched for in Baidu, a search result page including a plurality of search results will show with each search result corresponding to a link address, and the link address is the secondary download link address. Link addresses that need secondary download can be acquired from analysis of the crawled pages, and there have been relatively mature techniques for the analysis, which are not repeated herein…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rybak with the teachings of Brawer, Bhaginath, and Liao to run task to crawl pages which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rybak with the teachings of Brawer, Bhaginath, and Liao to predetermine the popular level for a keyword in the existing art where a crawl frequency is set via setting the popular level for a keyword (Liao: paragraph[0005]). 
The combination of Rybak, Brawer, Bhaginath, Liao, and Lagi do not appear to explicitly disclose process the extracted web content to identify the contextual data, wherein the contextual data is organized into one or more data structure; and 
a database arrangement communicably coupled to the data processing arrangement via the communication interface, wherein the database arrangement is operable to aggregate the contextual data into one or more database arranged therein.

However, Lagi discloses process the extracted web content to identify contextual data, wherein the contextual data is organized into one or more data structure (paragraph[0074], “crawled online content that was analyzed, or along with extracted information resulting from such crawling of online content and prior stored search criteria and results, which is now context-based, to validate a topic against various criteria…etc.”); and 
a database arrangement communicably coupled to the data processing arrangement via the communication interface, wherein the database arrangement is operable to aggregate the contextual data into one or more database arranged therein (paragraph[0069], “Data derived from the analysis and storage of the above pages, content and extracted analytics may be organized in an electronic data store…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rybak with the teachings of Brawer, Bhaginath, Liao, and Lagi to provide multiple crawlers to obtain topic data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rybak with the teachings of Brawer, Bhaginath, Liao, and Lagi to allow businesses and other entities to reach large numbers of people with communications that are more likely to be of interest, in particular to recipients who are likely to have high interest in the offerings of the business and other entities (Lagi: paragraph[0003]). 

Claim 2 
As to claim 2, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claim 1, as noted above, and Rybak further disclose wherein the data processing arrangement further includes a data storage unit, wherein the data storage unit is operable to store the one or more parameter associated with crawled Uniform Resource Identifiers (paragraph[0017], “When a web crawler accesses the web page comprising the applications, each application being a part of the page is accessed through the interface and supplies the list of relevant URIs. The URIs from the list are returned to the crawler similarly to ordinary hyperlinks the crawler encountered while visiting the original web page, and are added to the list of pages to be visited by the web crawler…etc.”), wherein the data storage unit comprises a physical entity which stores data that describes the parameters associated with crawled Uniform Resource Identifiers (paragraph[0020]-paragraph[0021], “Indexable resources 222 for component 1 (220) comprise, as a non-limiting example, URI 225 containing a text document…etc.”).

Claims 3 and 16 
As to claims 3 and 16, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claim 1, as noted above, and Rybak further disclose wherein identifying the accessible Uniform Resource Identifiers includes fetching the one or more parameters associated with the crawled Uniform Resource Identifiers from a data storage unit (paragraph[0017], “For example, in a portal page comprising an application for requesting details about a department member, the application implements an interface through which it supplies an updated list of all the relevant URIs...etc.”), wherein the data storage unit comprises a physical entity which stores data that describes the parameters associated with crawled Uniform Resource Identifiers(paragraph[0020]-paragraph[0021], “Indexable resources 222 for component 1 (220) comprise, as a non-limiting example, URI 225 containing a text document…etc.”). 

Claims 4 and 17
As to claims 4 and 17, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claim 1, as noted above, and Rybak further disclose wherein the one or more parameters associated with each of the plurality of Uniform Resource Identifiers and the crawled Uniform Resource Identifiers comprises at least one of: name, status, time-stamp, project associated with each Uniform Resource Identifiers (paragraph[0017], “The application is aware of its information sources, such as a database table comprising all department members, and can thus generate a list of the relevant web pages URIs…etc.”).

Claim 6
As to claim 6, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claim 1, as noted above, and Lagi further disclose wherein acquiring at least one electronic record file 10further comprises fetching the at least one electronic record from an electronic record file repository (Figure 11, paragraph[0121], “set of crawlers 220 obtain (e.g., crawling and/or downloading) information relating to entities and events from various information sources 230…etc.”), wherein the electronic record file repository is communicably coupled to the data processing arrangement (Figure 11, paragraph[0121], “, whereby the crawling system 202 and the information extraction system 204 may operate to obtain information from one or more information sources 230…etc.”).

Claim 7
As to claim 7, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claim 1, as noted above, and Rybak further disclose wherein the at least one electronic record file comprises one or more sets of instructions (paragraph[0017], “When a web crawler accesses the web page comprising the applications, each application being a part of the page is accessed through the interface and supplies the list of relevant URIs…etc.”).

Claim 10
As to claim 10, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claim 1, as noted above, and Lagi further disclose wherein processing the extracted web content to identify the contextual data comprises generating an additional data associated with the each of the one or more accessible Uniform Resource Identifiers (paragraph[0123], “In particular, a crawler 220 may parse the obtained documents for links contained in the documents that include additional resource identifiers. A crawler 220 may then obtain additional documents corresponding to the newly seeded resource identifiers that were identified from the parsed documents…etc.”).

Claim 11
As to claim 11, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claim 10, as noted above, and Rybak further disclose wherein the additional data associated with the each of the one or more accessible Uniform Resource Identifiers comprises at least one of: name, status, time-stamp, project associated with a Uniform Resource Identifier (paragraph[0017], “The application is aware of its information sources, such as a database table comprising all department members, and can thus generate a list of the relevant web pages URIs…etc.”).

Claim 12
As to claim 12, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claim 1, as noted above, and Lagi further disclose wherein the execution of the event further comprises storing the additional data in the data storage unit (paragraph[0123]-paragraph[0124], “the information extraction system 204 may receive documents obtained from the crawlers 220 via the crawling system 202. The information extraction system 204 may extract text and any other relevant data that represents information about a company, an individual, an event, or the like…etc.”).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rybak et al. U.S. Patent Publication (2009/0288099; hereinafter: Rybak) in view of Brawer U.S. Patent (7,769,742; hereinafter: Brawer) and further in view of Bhaginath et al. Non Patent Publication (“Virtualized Dynamic URL Assignment Web Crawling Model”, 2014; hereinafter: Bhaginath) and further in view of Liao et al. U.S. Patent Publication (2016/0328475; hereinafter: Liao) and further in view of Lagi et al. U.S. Patent Publication (2020/0065857; hereinafter: Lagi) and further in view of Walker et al. U.S. Patent Publication (2008/0270571; hereinafter: Walker) 

Claim 13
As to claim 13, the combination of Rybak, Brawer, Bhaginath, Liao, and Lagi discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the execution of the event further comprises terminating the event for crawling, wherein terminating the event is based on a status of the event.

However, Walker discloses wherein the execution of the event further comprises terminating the event for crawling, wherein terminating the event is based on a status of the event (paragraph[0023], “Authentication based on the URI containing an address portion and an authentication portion thus thwarts those "guessing" web page addresses based on knowledge of the domain name alone, and further thwarts automatic web crawling programs from accessing the web pages…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rybak with the teachings of Brawer, Bhaginath, Liao, Lagi, and Walker to thwart the crawler when access is denied which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rybak with the teachings of Brawer, Bhaginath, Liao, Lagi, and Walker to verify permission for a remote computer to access a web page (Walker: Abstract). 

Claim 14
As to claim 14, the combination of Rybak, Brawer, Bhaginath, Liao, Lagi, and Walker discloses all the elements in claim 1, as noted above, and Lagi further disclose wherein the aggregating the contextual data in one or more databases is based on the data structure associated with the contextual data (paragraph[0125], “the entity extraction system 224 and the event extraction system 226) may discover and make use of patterns in language to extract and/or derive information relating to entities, events, and relationships…etc.”).











Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
May 7, 2022